                   Case 7:17-cr-00506-NSR Document 356 Filed 12/02/20 Page 1 of 1
                    Case 7:17-cr-00506-NSR Document 354 Filed 12/02/20 Pag·e 1 of 1


                                                     MB
                              MOSKOWITZ                     &       BOOK ,           LLP

                                                                                   345 Seventh Avenue, 21st Floor
           Avraham C. Moskowitz                                                             New York, NY 10001
           AMoskowitz@mb-llp.com                                                           Phone: (212) 221-7999
                                                                                             Fax: (212) 398-8835


                                                                  December 2, 2020

           ViaECF
                                                             Deft's request to adjourn the sentencing from Dec. 18,
           Hon. Nelson S. Roman
                                                             2020 until May 21, 2021 at 10:30 am or, alternatively,
           United States District Judge
                                                             May 19, 2021 at 10:30 am is granted without objection
           United States District Court
           Southern District of New York                     from the Government. Clerk of the Court requested to
           300 Quarropas Street                              terminate the motion (doc. 354). Dated: Dec. 2, 2020
           White Plains, NY l 060 l

                          Re:    United States v. Owens, et al.
                                  S6 17 Cr. 506-04 (NSR)
                                                                           HON. NELSON
                                                                                 °     S: ROMAN ..·. � .
           Dear Judge Roman:                                               UN(TED STArts 01st�1c;'·j{JOOE.

                            This letter is respectfully submitted on behalf of the defendant Demitri Moseley,
           to request an adjournment of his sentencing, that is currently scheduled to take place before Your
           Honor on December 18, 2020. The adjournment is necessary because the current health crisis has
           made it impossible for counsel to meet in person with Mr. Moseley and consult with him
           concerning our sentencing submission. Although the MCC was opened for visiting for a brief
           period of time, counsel was not able to meet with Mr. Moseley. The MCC is now closed to all
           visitors for the foreseeable future and thus, I do not know when Ms. Sternheim and I will be able
           to meet with Mr. Moseley to prepare for his sentencing. Accordingly, it is respectfully requested
           that the sentencing be adjourned to a date in April or May convenient to the Court and the
           parties�

                           I have discussed the proposed adjournment with AUSA Maurene Corney and she
                      advised me that the Government has no objection to an adjournment of the sentencing.

                          Thank you in advance for your consideration of this request.

                                                                  Respectfully submitted,
   nc,··t\1£NT
1i ELECTR0::1c:;:_L' ':r�.,
 noc f!: ___-+--+---                                              �j_� C:-�
                                                                  Avraham C. Moskowitz

           cc:   AUSA Maurene Corney (by e-mail)
                 Bobbi Sternheim, Esq. (by e-mail)
